Citation Nr: 0902055	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-25 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected gastroenteritis.  

2.  Entitlement to a disability evaluation in excess of 30 
percent for gastroenteritis, as of May 17, 2005.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected discogenic disease at L4-L5 
and at T11-T12 and T10-T11 (hereinafter a back disability). 


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 



INTRODUCTION

The veteran had active service from June 2002 to October 2002 
and from February 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico, which granted the veteran service-
connection for gastroentitis (rated at 10 percent disabling) 
and a back disability (rated as 20 percent disabling), 
effective May 1, 2004.  The veteran has appealed the initial 
evaluations assigned for these disabilities.  

The Board remanded this claim in May 2008 for additional 
evidentiary development and VA examination.  This has now 
taken place, and appellate review may proceed.  

Since the May 2008 Board remand, the RO issued a rating 
decision in July 2008 granting the veteran a 30 percent 
disability evaluation for gastroenteritis as of May 17, 2005.  
Since this grant did not constitute a full grant of the 
benefits sought on appeal, this claim is still in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.  Prior to June 20, 2008, the veteran's back disorder was 
characterized by forward flexion to 55 degrees, extension to 
30 degrees, right and left lateral flexion to 30 degrees, and 
right and left lateral rotation to 30 degrees; it was not 
characterized by ankylosis, additional loss of range of 
motion due to pain or repetition, or bowel or bladder 
dysfunction.  

2.  As of June 20, 2008, the veteran's back disorder is 
characterized by flexion to 45 degrees, extension to 15 
degrees, right and left lateral flexion to 30 degrees, right 
and left lateral rotation to 30 degrees, and additional 
limitation of flexion to 20 degrees due to pain; it is not 
characterized by ankylosis, additional loss of range of 
motion on repetition, or bowel and bladder dysfunction.  

3.  Prior to May 17, 2005, the veteran's gastroenteritis was 
manifested by nausea, abdominal pain, and vomiting; it was 
not manifested by diarrhea, ulcerations or erosions, or a 
hiatal hernia.  

4.  As of May 17, 2005, the veteran's gastroenteritis has 
been manifested by nausea, abdominal pain requiring numerous 
visits to the emergency room, vomiting, diarrhea and 
constipation, esophageal erosion, and hiatal hernia.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for the veteran's service-connected back 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5243 
(2008).  

2.  The criteria for a disability rating of 40 percent for 
service-connected back disability, since June 20, 2008, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.71a, Diagnostic Code 5243 (2008).  

3.  Prior to May 17, 2005, the criteria for an initial 
disability rating in excess of 10 percent for service-
connected gastroenteritis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic 
Codes 7307, 7319, 7346 (2008).  

4.  The criteria for a disability rating in excess of 30 
percent for service-connected gastroenteritis, as of May 17, 
2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1-4.14, 4.114, Diagnostic Codes 7307, 7319, 7346 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The veteran's claims arise from his disagreement with the 
initial evaluations following the July 2005 grants of service 
connection.  Courts have held that once service connection is 
granted the claims are substantiated, additional notice is 
not required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin 
v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is 
required for these claims.  

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and in 
February 2005, March 2005, and June 2008, he was afforded 
formal VA examinations. The Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Increased Disability Rating for a Back Disorder

As noted above, service connection was established for a back 
disability by the currently appealed July 2005 RO decision.  
An evaluation of 20 percent was assigned for this disability 
effective May 1, 2004.  The veteran disagrees with the 
initial evaluation assigned for this disability.

Turning to the relevant evidence of record, the report of a 
March 2005 VA examination indicates that the veteran reported 
on and off low back pain of mild to moderate intensity.  He 
was able to walk unaided, and did not use a brace or any 
other assistive device for ambulation.  The examiner noted 
that the veteran's lower back pain prevented him from running 
or playing basketball, or driving a car in excess of 30 
minutes.  

Thoracolumbar range of motion was also measured during the 
2005 VA examination.  Forward flexion was measured from 0 
degrees to 55 degrees, extension was measured from 0 degrees 
to 30 degrees, right and left lateral flexion were measured 
from 0 degrees to 30 degrees, and right and left lateral 
rotation were measured from 0 degrees to 30 degrees.  The 
veteran had a combined thoracolumbar range of motion of 205 
degrees.  The examiner concluded that there was no pain 
throughout the above range of motion.  

The Board has also reviewed VA outpatient treatment records 
from February 2005 to February 2008.  These records 
demonstrate that the veteran has sought treatment for back 
pain on numerous occasions since his separation from service.  
A March 2005 magnetic resonance image (MRI) indicates that 
the veteran had mild disc bulging at L4-L5 and from T10-T12, 
without canal stenosis or neural foramina narrowing.  A 
January 2006 outpatient treatment record indicates that the 
veteran experienced no relief in his chronic lower back pain 
upon physical therapy.  An April 2007 treatment note suggest 
that the veteran was improving upon medication, claiming to 
only experience occasional back pain with tingling at that 
time.  However, in January 2008, the veteran sought treatment 
in the emergency room (ER) for right lower back pain.  

Another VA examination was accomplished in June 2008, during 
which the veteran reported experiencing severe pain in his 
back that reportedly lasted for weeks at a time.  The veteran 
also complained of strong radiating pain, and further 
reported that over the prior 12 months, he had been 
prescribed 3 days of strict bed rest on 4 different 
occasions.  The examiner noted that the veteran now used a 
brace and a cane and was unable to walk more than a few 
yards.  Posture and gait were normal, however, and there was 
no finding of lordosis, scoliosis, reverse lordosis or 
ankylosis.  

Thoracolumbar range of motion was measured as part of this 
examination as well.  Forward flexion was measured from 0 
degrees to 45 degrees (with pain beginning at 20 degrees), 
extension was measured from 0 degrees to 15 degrees, right 
and left lateral rotation were measured from 0 degrees to 30 
degrees, and right and left lateral flexion were measured 
from 0 degrees to 30 degrees.  The veteran's combined 
thoracolumbar range of motion was 180 degrees.  The examiner 
concluded that the veteran did not experience any additional 
limitation of motion on repetition.  

Relevant Laws and Regulations 

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings that is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7 (2008).

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted that where, as here, the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126 (1999).  
[Since that decision the Court has held that staged ratings 
are to be considered in increased rating claims as well.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007)].

In any event, the 20 percent evaluation assigned by the RO in 
July 2005 was done so under the provisions of Diagnostic Code 
5243 (intervertebral disc syndrome).  Intervertebral disc 
syndrome is evaluated under the General Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  Here, the RO 
evaluated the disability under the General Formula for 
Diseases and Injuries of the Spine.  

Under this formula, a 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, where the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, where muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating requires forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favourable ankylosis of the entire thoracolumbar spine.  
Notes following this formula are as follows:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is 0 to 45 
degrees, extension is 0 to 45 degrees, left and right lateral 
flexion is 0 to 45 degrees, and left and right lateral 
rotation is 0 to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion for the cervical spine is 340 degrees and for the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavourable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favourable 
ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavourable ankylosis of both segments, which will be 
rated as a single disability.  

[Regarding Note (1) above, the Board points out that in July 
2008, the RO granted service connection for left sided 
radiculopathy and sensory impairment in the right lower 
extremity, and assigned 10 percent evaluations to each.  The 
veteran has not appealed these initial evaluations, so the 
Board will not consider whether higher evaluations are 
warranted.  As discussed below, the Board has considered 
whether a higher evaluation is warranted for the veteran's 
back disability under the Formula for Rating Intervertebral 
Disc Syndrome based on incapacitating episodes, but finds 
that a higher evaluation (when considering the evaluation 
assigned under the general formula combined with the two 
neurologic evaluations under 38 C.F.R. § 4.25) is clearly not 
warranted under that formula.]

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent rating 
requires evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

Based on the above evidence, prior to June 20, 2008 the 
veteran is not entitled to a disability rating in excess of 
20 percent based on the General Rating Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  As previously mentioned, the next-higher 
disability rating of 40 percent requires forward flexion of 
the thoracolumbar spine of 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine.  In March 2005, 
the veteran had forward flexion up to 55 degrees.  There is 
no evidence, prior to June 20, 2008, that the veteran's 
forward flexion was limited to 30 degrees, by pain or 
otherwise.  Also, the evidence does not suggest that the 
veteran suffers from ankylosis of the thoracolumbar spine.  
As such, a higher disability rating is not warranted prior to 
June 2008.

According to the June 20, 2008 VA examination, however, the 
veteran experienced pain upon flexion of the thoracolumbar 
spine beginning at 20 degrees.  Therefore, when factoring in 
the veteran's pain, flexion of his thoracolumbar spine is 
essentially limited to 20 degrees.  Therefore, the next-
higher disability rating of 40 percent is warranted, when 
considering the dictates of DeLuca (for forward flexion of 
the thoracolumbar spine to 30 degrees or less), effective 
June 20, 2008.  

As noted, staged ratings are appropriate in any increased 
disability rating claim (initial or otherwise) when there are 
distinct time periods in which different ratable symptoms can 
be identified.  In this case, there is a change in 
symptomatology, as there was no medical evidence of 
limitation of flexion (less than 30 degrees) due to pain 
prior to the June 2008 VA examination.   Therefore, a staged 
rating is appropriate for this claim.  

As a final point, with respect to evaluating the disability 
based on incapacitating episodes, it is noted that the 
according to the March 2005 VA examination report, the 
veteran reported that he was confined to quarters for 1 week 
while serving in Iraq due to his back disorder; however, 
there is no mention of any incapacitating episodes since his 
separation from service.  And, during the June 2008 VA 
examination, the veteran reported 4 separate incidents of 
incapacitating episodes lasting 3 days.  Assuming, but not 
conceding, that this was prescribed bed rest, this would 
total 12 days, or less than 2 weeks.  As such, since the 
veteran has not experienced 4 weeks or more of incapacitating 
episodes in a 12 month period, he would not be entitled to a 
higher disability rating based on incapacitating episodes.  

In conclusion, the Board finds that the veteran is entitled 
to a 40 percent disability evaluation for his service-
connected back disability as of June 20, 2008.  


Increased Disability Rating for Gastroenteritis

As noted above, service connection was also established for 
gastroenteritis by the currently appealed July 2005 RO 
decision.  An evaluation of 10 percent was assigned for this 
disability effective May 1, 2004, and as also noted above, a 
30 percent evaluation was assigned effective May 17, 2005.  
The veteran disagrees with the initial evaluation assigned 
for this disability.

Turning to the relevant evidence of record, it is noted that 
a VA examination in February 2005 confirmed an in-service 
diagnosis of gastroenteritis.  During the examination, the 
veteran reported symptoms of abdominal pain, nausea and 
vomiting, but did not report suffering from diarrhea at this 
time.  There was also no evidence of malnutrition or weight 
loss upon examination.  

An upper gastrointestinal (GI) radiographic examination was 
performed, revealing a normal esophagus with no hiatal 
hernia.  The stomach was also found to be normal with no 
detectable wall masses or ulcerations.  No upper GI tract 
abnormality was identified by the radiologist.  

On May 17, 2005, the veteran sought treatment for his 
gastroenteritis at the emergency room (ER).  The veteran 
complained of abdominal pain, nausea and vomiting upon 
admission.  There were no complaints of diarrhea at this 
time.  However, in September 2005, the veteran again sought 
treatment at the ER, complaining of diarrhea occasionally 
accompanied by blood.  The record further contains ER 
treatment reports from December 2006, December 2007, and 
February 2008.  The veteran complained of nausea, vomiting, 
abdominal pain, and diarrhea during these periods of 
treatment as well.  

The veteran was afforded additional VA GI examination in June 
2008.  It was the VA examiner's opinion that the veteran's 
gastroenteritis had increased in severity since his previous 
VA examination of February 2005.  The examiner noted the 
multiple ER visits outlined above.  An upper GI was performed 
during the examination.  This revealed erosive esophagitis 
and a large hiatal hernia with no radiographic evidence of 
intraluminal lesions or gastric or duodenal ulcerations.  A 
colonoscopy was also noted in the examination report, and it 
was interpreted to be normal.  The examiner noted that the 
veteran did not suffer from dehydration, weight loss, 
prostration or malnutrition.  

The veteran also complained of daily episodes of pain, acid 
reflux, and nausea.  He also reported daily diarrhea, which 
would often be followed by intercalated constipation.  The 
veteran further reported that he experienced vomiting 
approximately once per week.  The veteran indicated a minimal 
impact on his employment, requiring that he frequently visit 
the restroom for diarrhea.  The veteran stated that he had 
missed 2 weeks of work over the last 12 months due to this 
condition.  There was also no indication that the veteran 
experienced any adverse effect on his usual daily activities.  

Relevant Laws and Regulations

As previously discussed, disability ratings are determined by 
the application of the schedule for rating disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The evaluation assigned by the RO in July 2005 was done so 
under the provisions of Diagnostic Code 7399-7319 (for 
irritable colon syndrome).  In July 2008, the 30 percent 
evaluation was assigned under Diagnostic Code 7399-7307 (for 
hypertrophic gastritis).  

It is noted that when an unlisted disease, injury or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" by using the 
first two digits of that part of the rating schedule which 
most closely identifies the part, or system, of the body 
involved and adding a "99" for the unlisted condition.  
38 C.F.R. § 4.27.  

In any event, under Diagnostic Code 7307 chronic hypertrophic 
gastritis, with small nodular lesions, and symptoms is rated 
10 percent disabling.  Chronic hypertrophic gastritis, with 
multiple small eroded or ulcerated areas, and symptoms, is 
rated 30 percent disabling.  Chronic hypertrophic gastritis, 
with severe hemorrhages, or large ulcerated or eroded areas, 
is rated 60 percent disabling.  Atrophic gastritis, which is 
a complication of a number of diseases, including pernicious 
anemia, is to be rated on the underlying condition.  38 
C.F.R. § 4.114. 

Diagnostic Code 7319 provides ratings for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  Mild 
irritable colon syndrome, with disturbances of bowel function 
with occasional episodes of abdominal distress, is rated 
noncompensably (0 percent) disabling.  Moderate irritable 
colon syndrome, with frequent episodes of bowel disturbance 
with abdominal distress, is rated 10 percent disabling.  
Severe irritable colon syndrome, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, is rated 30 percent disabling.  
Id.  

Diagnostic code 7346 provides ratings for hiatal hernia.  
Hiatal hernia with two or more of the symptoms for the 30 
percent rating of less severity is rated 10 percent 
disabling.  Hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, is 
rated 30 percent disabling.  Hiatal hernia with symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health, is rated 60 
percent disabling.  Id.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114. 

Based on the above evidence, the Board concludes that the 
veteran is not entitled to an initial disability evaluation, 
prior to May 17, 2005, in excess of 10 percent.  The veteran 
was rated under Diagnostic Code 7319 for irritable colon 
syndrome.  The next-higher disability rating of 30 percent 
requires severe irritable colon syndrome with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  According to the February 2005 
VA examination, the veteran did not report suffering from 
diarrhea at this time.  Also, the veteran did not describe 
his abdominal distress to be more or less constant.  As such, 
an initial disability evaluation in excess of 10 percent is 
not warranted under Diagnostic Code 7319.  

The Board has also considered whether the veteran would be 
entitled to an initial disability evaluation in excess of 10 
percent if any other applicable diagnostic code were 
considered.  However, the Board still finds a 10 percent 
disability evaluation to be the highest evaluation warranted 
by the evidence.  Diagnostic Code 7307, which rates gastritis 
hypertrophic, permits a 30 percent disability evaluation if 
there is evidence of multiple small eroded or ulcerated 
areas.  There is no evidence of record suggesting erosion or 
ulceration at this time.  Also, while Diagnostic Code 7346 
rates hiatal hernias, the February 2005 upper GI found no 
evidence of a hiatal hernia at this time.  The Board 
concludes that there are no other diagnostic codes which 
would allow for an initial disability rating in excess of 10 
percent.  

The Board must also consider whether the veteran is entitled 
to a disability rating in excess of 30 percent as of May 17, 
2005.  Under Diagnostic Code 7307, a 30 percent disability 
rating is warranted for gastritis hypertrophic if there is 
evidence of multiple small eroded or ulcerated areas.  
According to the June 2008 VA examination, the veteran does 
have Grade I erosive esophagitis, but there was no evidence 
of gastric lesions or duodenal ulcerations.  Since the 
esophageal erosions were characterized as "Grade I," and 
since there were no erosions outside of the esophagus, the 
Board finds that a 60 percent disability evaluation is not 
warranted.  It would be improper to characterize the 
veteran's Grade I esophageal erosion as a severe hemorrhage 
or as a large ulcerated or eroded area.  

The Board has also considered whether the veteran would be 
entitled to a higher disability rating based on any other 
applicable Diagnostic Code.  First, the Board notes that the 
veteran was previously rated under Diagnostic Code 7319 for 
irritable colon syndrome.  However, a 30 percent disability 
evaluation is the maximum disability evaluation available 
under Diagnostic Code 7319.  As such, the Board will not 
consider Diagnostic Code 7319, as the veteran is incapable of 
receiving a more favorable rating under this code.  

The Board has also considered Diagnostic Code 7346, which 
rates hiatal hernias.  Under Diagnostic Code 7346, a 30 
percent disability evaluation is warranted when there is a 
hiatal hernia accompanied by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
next-higher disability evaluation of 60 percent is warranted 
when the hiatal hernia is accompanied by symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

According to the June 2008 VA examiner, over the years since 
February 2005, the veteran has had chronic moderate symptoms 
with exacerbations in which his symptoms have been severe.  
These symptoms include diarrhea and constipation, nausea, 
vomiting, and abdominal pain.  The veteran reported a minimal 
adverse impact on his employment, having missed 2 weeks out 
of the 12 months preceding the June 2008 VA examination.  
Also, the examiner noted that the veteran's usual daily 
activities were not adversely impacted due to the veteran's 
gastrointestinal disorder.  

Based on the above evidence, the Board concludes that the 
veteran is not entitled to the highest available disability 
evaluation of 60 percent under Diagnostic Code 7346.  The 
Board is extremely sympathetic to the veteran's claim and 
understands that the veteran experiences frequent discomfort 
and inconvenience due to his disability.  However, a 60 
percent disability evaluation is meant to compensate an 
individual with "severe impairment of health."  The veteran 
is capable of maintaining employment, participating in his 
usual daily activities, and according to the June 2008 VA 
examiner, has his disability under "fair" control due to 
medication and dietary restrictions.  As such, the Board 
concludes that the veteran's hiatal hernia is best 
characterized as a "considerable impairment of health," 
rather than a "severe" one.  A disability evaluation in 
excess of 30 percent as of May 17, 2005 is not warranted 
under Diagnostic Code 7346.  

Finally, the Board has reviewed 38 C.F.R. § 4.114 for any 
other diagnostic code that would provide a more favorable 
outcome for the veteran.  However, since the veteran does not 
suffer from weight loss, malnutrition, or impairment of 
digestive organs such as the liver, intestine or rectum, the 
Board finds that there are no further diagnostic codes which 
would be applicable to the veteran's claim.  As such, a 
higher disability evaluation is not warranted through 
application of a separate diagnostic code.  

Consideration has been given to whether the veteran is 
entitled to staged ratings (other than those assigned by the 
RO and confirmed herein).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, as discussed above, the ratings 
established are appropriate.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to an initial disability rating in excess of 10 percent for 
his service-connected gastroenteritis, and his claim of a 
disability evaluation in excess of 30 percent since May 17, 
2005, must be denied.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected gastroenteritis is denied.  

Entitlement to a disability rating in excess of 30 percent 
since May 17, 2005 for gastroenteritis is denied.  

Entitlement to an initial disability rating in excess of 20 
percent for service-connected discogenic disease at L4-L5 and 
at T11-T12 and T10-T11 is denied.  

Entitlement to a disability rating of 40 percent for service-
connected discogenic disease at L4-L5 and at T11-T12 and T10-
T11, as of June 20, 2008, is granted.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


